Brewster, J.
(dissenting). I dissent as to the result Presiding Justice Hill has arrived at in his opinion upon the ground that the evidence sufficiently sustains a finding that plaintiff’s injury was caused by the negligence of a fellow servant while in the scope of his employment by the defendant.
The jury were empowered to accept, and the evidence is .such that they were justified in accepting the version of the happening of the accident as recited by plaintiff. Indeed, there seems little if any dispute about that. In its brief appellant states: “We are assuming on this appeal, however, that the accident happened exactly as plaintiff testified. Upon such assumption it is our contention that the complaint should have been dismissed, because of the complete absence of any proof that defendant was negligent.”
' Plaintiff, then, was pushing his empty freight transfer truck over a long platform alongside and adjacent to a long line of freight cars when suddenly and without notice or warning a fellow freight handler pushed a truck carrying a large crate out of one of the car doors and directly into .his pathway and immediately in front of plaintiff’s truck. In his avoidance of imminent collision, plaintiff slipped and fell and sustained severe injury. In my opinion the jury were amply warranted in finding the aforesaid act of plaintiff’s fellow servant a negligent act which was a proximate cause of plaintiff’s injury. I do not consider the verdict excessive. I favor an affirmance of the judgment and order appealed from.
Bliss and Sohenck, JJ., concur with Hill, P. J.; Brewster, J., dissents in a memorandum in which Heeeernan, J., concurs.
Judgment and order reversed on the law, with costs, and complaint dismissed.